By JUDGE J. HOWE BROWN
The question before the Court is whether the Plaintiffs may amend their ad damnum to an amount in excess of the jurisdiction of the General District Court in a case which has been removed by the Defendant to the Circuit Court. I find that the amendment should be allowed and have entered the enclosed Order.
When a case is appealed from the General District Court after trial, the jurisdiction of the Circuit Court is derivative, and the jurisdictional amount of the lower court controls. Stacy v. Mullins, 185 Va. 837 (1946). This rationale does not apply to a case upon removal. See Hoffman v. Stuart, 188 Va. 785 (1949). When the Defendant chooses to remove the case to invoke the original jurisdiction of the Circuit Court, the Defendant exposes itself to the increased jurisdictional amount of this Court.